 

Exhibit 10.3

 

 [pg14.jpg]

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE  $5,000,000.00 New York, New York
 June 2, 2016  FOR VALUE RECEIVED, MAJESCO, a California corporation
("Borrower"), having an address at 105 Fieldcrest Avenue, Suite 208, Edison, New
Jersey 08837, unconditionally promises to pay to ICICI BANK LIMITED, NEW YORK
BRANCH ("Bank"), or order, at its office at 500 Fifth Avenue, 28th Floor, New
York, New York 10110 or at such other place as may be designated in writing by
the holder of this Note in lawful money of the United States of America, the
principal sum of Five Million Dollars ($5,000,000.00) or the unpaid total
principal amount of all of the amounts due under this Note, plus Interest (as
hereinafter defined) from the Disbursement Date (as hereinafter defined) on or
before May 15, 2017.  Interest shall be paid monthly on the last day of each
calendar month, pro rated for any partial month.  For purposes of this Note, the
“Disbursement Date” is defined as the date when the Bank disburses the whole or
any part of the amount of the Note to the Borrower or its order pursuant to the
execution of this Note. “Interest” is defined as a rate per annum equal to the
Applicable Libor Rate (as hereinafter defined) based on a year of 360 days of
actual days elapsed on the unpaid principal amount hereof until such principal
amount shall be paid in full. Any amount of principal, interest or charges and
fees, if any, remaining unpaid on the date when due, whether at maturity, by
notice of prepayment, by acceleration or any breach under any Credit Document or
otherwise, shall bear interest at a default rate ("Default Rate") per annum
equal to the Applicable Libor Rate plus two percent (2.0%) from the date when
due, until paid in full; provided, however, for avoidance of doubt, interest at
a default rate per annum equal to two percent (2.00%) above the Applicable Libor
Rate shall be charged from the date of breach or default under any
representation, warranty, term, condition, covenant or provision of any Credit
Document (without giving effect to any cure or grace period) until such breach
or default is cured as per the terms of the applicable Credit Document. As used
herein, “Applicable Libor Rate” means the three (3) month LIBOR plus three and
three-quarter percent (3.75%) per annum. “LIBOR” (London Interbank Offered Rate)
means the rate for deposits in U.S. Dollars for a period of three (3) months,
that appears on Telerate Page 3750 as of 11:00 AM, London time, on the day that
is two London banking days prior to the applicable interest payment date as per
the applicable Notes. If such rate does not appear on Telerate Page 3750, the
rate for that adjustment date will be the arithmetic mean of the rates quoted by
major banks in London, selected by the Bank for the three (3) month period, as
of 11:00 AM, London time, on the day that is two London banking days prior to
the applicable interest payment date as per the applicable Notes.

 



 

 

 

 [pg15.jpg]

 

The Borrower acknowledges that the Applicable Libor Rate is a base rate for
calculating interest on certain loans and is not intended to be and is not
necessarily the lowest or most favorable rate charged by the Bank to any
borrower or category of borrowers. "Business Day" means any day excluding
Saturday, Sunday and any day that is a legal holiday under the laws of the State
of New York and any day on which banking institutions located in such state are
authorized by law or other governmental action to close. Whenever any payment to
be made under this Note shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
any resulting extension of time shall in such case be included in the
computation of the payment of interest.  This Note is the note referred to in
and to be repaid in accordance with (i) the Credit Facility Agreement dated as
of March 25, 2011 between the Bank and MajescoMastek Inc. as such may be
amended, supplemented or modified from time to time (the "Agreement"), and (ii)
all other Credit Documents (as defined in the Agreement) as such may be amended,
supplemental or modified from time to time. This Note is secured pursuant to the
terms and conditions of the Credit Documents.  Notwithstanding anything in this
Note to the contrary, if the Note would at any time otherwise require payment to
the Bank of an amount of interest in excess of the maximum amount then permitted
by law, such interest payments to the Bank shall be reduced to the extent
necessary so as to ensure that the Bank shall not receive in excess of such
maximum amount. To the extent that, pursuant to the foregoing sentence, the Bank
shall receive interest payments under this Note in an amount less than the
amount otherwise provided, such deficit (the "Interest Deficit") will cumulate
and will be carried forward until the repayment in full of this Note. Interest
otherwise payable to the Bank under this Note for any subsequent period shall be
increased by the maximum amount of the Interest Deficit that may be so added
without causing the Bank to receive interest in excess of the maximum amount
then permitted by the law. The amount of the Interest Deficit relating to this
Note at the time of any complete payment of the outstanding principal amount
hereof (other than an option prepayment thereof) shall be cancelled and not
paid.  The principal amount of this Note may be prepaid in whole at any time or
in part from time to time in any amount equal to or in excess of $100,000
anytime during the term of this Note.  The Agreement, among other things,
contains provisions for acceleration of the maturity of this Note upon the
happening of certain stated events and also for prepayment on account of the
principal amount under this Note together with interest and other charges prior
to the maturity of the Note upon the terms and conditions specified in the
Agreement.  Absent manifest error, the Bank's records shall be prima facie
evidence of principal, interest and other charges, if any, owed under the
Agreement.  The undersigned promises to pay all reasonable out-of -pocket costs
and expenses (including without limitation reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Note, whether or not a lawsuit is filed
or commenced.  The undersigned and all endorsers or guarantors hereof hereby
waive (to the fullest extent allowed by law) all requirements of presentment,
demand, notice of nonpayment or

 



 

 

 

 [pg16.jpg]

 

dishonor, protest, notice of protest, suit, diligence in collection, and all
other conditions precedent in connection with the collection and enforcement of
this Note and agree that payments hereunder and thereunder shall, and such
collection and enforcement may, be made without such requirements.  All Payments
made pursuant to the terms of this Note shall be made free and clear of and
without any defense, deduction, withholding, set-off or counterclaim.  All
capitalized terms used in this Note (and not otherwise defined herein) shall
have the meaning given such terms in the Agreement  This Note shall be governed
by, and construed and enforced in accordance with, the internal laws, excluding
any laws regarding the conflict of laws, of the State of New York. The Borower
hereby irrevocably consents and submits to the nonexclusive jurisdiction and
venue of the Federal District court or State court of competent jurisdiction
sitting in New York County, State of New York for adjudication of any dispute
concerning this Note and all other documents provided for herein. TO THE FULLEST
EXTENT PERMITTED BY LAW, THE UNDERSIGNED HEREBY IRREVOCABLY WAIVE ANY RIGHT TO A
TRIAL BY JURY, AND ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING
IN SUCH JURISDICTION.  IN WITNESS WHEREOF, the undersigned has caused this Note
to be executed and delivered by its duly authorized officer as of the day and
year and at the place first above written.  MAJESCO  By:  Name:  Title:CEO&
President

 



 

